Citation Nr: 0426310	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-05 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain, post-operative residuals of a herniated 
nucleus pulposus, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from July 1951 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In January 2003, the Board remanded the veteran's 
claim to the RO to comply with his request to testify at a 
hearing before a Veterans Law Judge at the RO.  However, 
according to a February 2003 report from the veteran's 
accredited service representative, the veteran withdrew his 
request for a Board hearing.  The Board believes all due 
process requirements were met regarding the veteran's hearing 
request.  In December 2003, the Board remanded the veteran's 
claim to the RO for further evidentiary development. 

The veteran also perfected an appeal as to an October 2001 
rating decision which denied entitlement to service 
connection for asbestosis.  However, in a June 2002 decision, 
the RO granted the veteran's claim for service connection for 
asbestosis.  The RO's action reflects a full grant of the 
benefits sought as to that matter.

The issue of entitlement to service connection for 
lumbosacral strain, post-operative residuals of a herniated 
nucleus pulposus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 1971 RO decision denied 
entitlement to service connection for residuals of a back 
injury (now claimed as lumbosacral strain, post-operative 
residuals of a herniated nucleus pulposus (HNP)); in an 
unappealed February 1989 RO determination and in unappealed 
May 1996 and April 1999 rating decisions, the RO declined to 
find that new and material evidence had been submitted to 
reopen the veteran's claim.

2.  The evidence added to the record since the April 1999 RO 
decision bears directly and substantially upon the specific 
matter under consideration regarding service connection for 
residuals of a back injury (now claimed as lumbosacral strain 
with post-operative residuals of a HNP), and is so 
significant as to warrant readjudication of the merits of the 
claim on appeal.


CONCLUSION OF LAW

Evidence received since the April 1999 RO decision that 
denied service connection for residuals of a back injury (now 
claimed as lumbosacral strain, post-operative residuals of a 
HNP) is new and material, and the claim for service 
connection for lumbosacral strain with postoperative 
residuals of a HNP is reopened.  38 U.S.C.A. §§ 5100-5103A, 
5106-7, 5108, 7104(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.102, 3.159, 20.1104, 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In January 2004, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed May 2001 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish if 
new and material evidence had been submitted to reopen a 
claim for service connection for a back disability.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

The RO, in a decision dated in November 1971, denied the 
veteran's claim of entitlement to service connection for 
residuals of a back injury.  The veteran did not appeal the 
RO's decision, and it therefore became final based upon the 
evidence then of record.

The evidence of record at the time of the RO's November 1971 
decision that denied entitlement to service connection for 
residuals of a back injury includes the veteran's service 
medical records.  When examined for enlistment in July 1951, 
the veteran's spine and musculoskeletal system were normal 
and he was found qualified for active service.  Service 
medical records are not referable to complaints or diagnosis 
of, or treatment for, a back disorder.  When he was examined 
for separation in December 1953, a back disorder was not 
reported.

Also of evidence at the time of the RO's November 1971 
determination were medical records from the United States 
Public Health Service (USPHS) Hospital in Galveston, Texas, 
that reflects the veteran's hospitalization from June to 
August 1971 for treatment of a rectal fistula.  The narrative 
summary of his treatment indicates that the veteran had a 
history of back surgery (laminectomy) in 1970 and had not 
worked since that time.  He complained of low back pain and 
tremulousness of both legs.  Discharge diagnoses included 
pain and tremor of both legs and the low back, and 
generalized spine pain.

The USPHS hospitalized the veteran in September 1971 for 
complaints of low back pain.  According to the narrative 
summary, the veteran complained primarily of back and leg 
pain and tremors.  It was noted that he underwent a 
laminectomy in January 1970 and experienced pain every since.  
He was subsequently hospitalized three times, and discharged 
with negative work up and back pain of unknown etiology.  It 
was further noted that on December 19, 1969, he originally 
fell on his back on a construction job, which led to his 
laminectomy.  On examination, the veteran had limited spinal 
mobility and absent ankle jerks, bilaterally.  Straight leg 
raising was limited and back pain was increased with 
simultaneous cervical flexion.  The diagnosis was lumbosacral 
strain.

The RO also considered findings of an October 1971 VA 
examination report which noted the veteran's complaints of 
back pain that ran through his legs with weakness.  The 
examination report indicates that the veteran had an accident 
in December 1969 when he slipped and fell on his back.  He 
experienced persistent low back pain and pains down the 
posterior lateral right lower extremity into the foot.  In 
January 1970, the veteran underwent excision of an HNP.  The 
veteran currently complained of constant low backache that 
was aggravated by prolonged sitting in an automobile and by 
any exertion.  Upon clinical examination and review of 
hislumbosacral spine X-rays, the diagnosis was lumbosacral 
spine, residuals, postoperative, herniated nucleus pulposus, 
symptomatic, chronic, moderate.

In September 1988, the veteran submitted a request to reopen 
his claim for service connection for residual of a back 
injury, and requested that the RO review his VA medical 
records from the VA outpatient clinic in Beaumont, Texas.  

Added to the record were medical records, dated from 
September to December 1971, from J.R.O., M.D., who apparently 
examined the veteran in conjunction with a claim for Social 
Security Administration (SSA) disability benefits.  When 
initially seen by Dr. O. in September 1971, the veteran said 
his difficulties started with a December 1969 accidental on-
the-job injury.  Dr. O. asked the veteran if he recalled any 
past medical injuries that he considered significant.  The 
veteran noted that he was treated in service for a rupture in 
the right inguinal region which was surgically repaired, and 
thereafter had no symptoms attributable to it and completed 
his military service.  He said that, in the early 1950s, he 
had experienced "back strain" at work and sought medical 
treatment but did not miss any work.  He denied having had 
any lower extremity symptoms associated with the low back 
pain.  The veteran had also been the victim of an assault, 
but recovered completely.  He experienced a work-related fall 
in December 1969 and was hospitalized.  In January 1970, a 
lumbar laminectomy-diskectomy was performed.  He continued to 
experience severe back pain, and was hospitalized again at 
the end of January.  He continued to currently have radiating 
low back pain.  Upon clinical examination, Dr. O. opined that 
the veteran's present difficulties were attributable, to a 
reasonable degree of medical probability, to his December 
1969 work-related injury.

According to the VA outpatient records, which include a 
problem list dated from 1978 to 1987, in August 1983 the 
veteran was noted to have a nerve root compression syndrome 
problem, an HNP, a laminectomy, and degenerative joint 
disease.  In a February 1989 letter, the RO advised the 
veteran that his claim remained denied, and advised him of 
his appellate rights.  

In February and March 1996, the veteran submitted another 
request to reopen his claim for service connection for 
residuals of a back injury.  Pertinent medical evidence added 
to the file at that time includes findings of a February 1996 
VA examination.  According to the examination report, the 
veteran gave a history of working in construction, as a 
longshoreman, and as a seaman after his service discharge, 
and said he retired in 1969.  He denied any injuries, other 
than to a finger.  The clinical assessment was not referable 
to any back disorder.

In an unappealed May 1996 rating decision, the RO declined to 
find that new and material evidence had been submitted to 
reopen the veteran's claim for service connection for 
lumbosacral strain, with post-operative residuals of a 
herniated nucleus pulposus.  The RO notified the veteran of 
the action taken on his claim, and of his appellate rights, 
in a letter dated the next day.

In May 1998, the veteran submitted a new request to reopen 
his claim.  The evidence added to the record at that time 
includes a written statement from the veteran received that 
month to the effect that when he was discharged from service 
in January 1954 he was under a doctor's care, in part, for 
his back.  The veteran said he was given a letter to go to 
any VA medical center for treatment for his back.  He said he 
was treated at the VA medical center in New Orleans for his 
back, and continued to have back problems.  

Also added to the record was a September 1970 private medical 
report that indicates the veteran sustained a work-related 
injury on December 19, 1969, when he stumbled and fell over a 
pile of dirt.  He fell on his lower back and experienced 
immediate lower back pain, but continued to work.  Several 
days later, he experienced radiating back pain and sought 
medical treatment, but was unable to continue working.  He 
was hospitalized after Christmas and his leg was placed in 
traction.  The veteran was advised that he had a ruptured 
disc and underwent its surgical removal.  After his hospital 
discharge, he continued to have back and leg pain and 
difficulty walking, and was re-hospitalized.  He had left leg 
spasms that were treated with prescribed medication, and he 
used a walker to walk.  He was hospitalized for several weeks 
and gradually improved.  According to this report, the 
veteran had a past medical history of two or three attacks of 
back pain one year before his injury but reported that he had 
lost no time from work.  The veteran currently complained of 
back pain. 

Also added to the record are hospital records from the USPHS 
dated, from September 1971 to March 1972, some duplicative of 
those previously considered.  The December 1971 Narrative 
Summary indicates that the veteran was admitted for 
evaluation of a two-year history of back pain.  He reported 
undergoing a laminectomy two years earlier and said he was 
unable to work since then.  The discharge diagnosis was 
status post hemilaminectomy and diskectomy at L5-S1, and 
chronic low back strain, with strong functional overly.

VA outpatient medical records, dated from November 1997 to 
November 1998, reflect the veteran's treatment for various 
ailments including degenerative joint disease.  The records 
reflect his report of tenderness in the lumbar spine.

In an April 1999 determination, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim, as the evidence submitted was essentially 
duplicative of that previously considered by the RO.  In a 
letter dated in May 1999, the RO advised the veteran of the 
action taken on his claim, and of his appellate rights.  He 
did not initiate an appeal from that determination.

The November 1971 RO rating decision was final based upon the 
evidence then of record, as were the subsequent 
determinations declining to reopen the claim, in February 
1989, May 1996, and April 1999.  However, the claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the April 1999 decision that was the last final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in February 2001, the regulations in effect 
prior to August 29, 2001, are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

As noted, an application to reopen the veteran's previously 
denied claim was received by the RO in February 2001.  The 
evidence added to the record includes VA and non-VA medical 
records and examination reports, dated from 1996 to 2003, 
some duplicative of evidence previously considered by the RO, 
and the veteran's written statements in support of his claim.

A March 2000 private magnetic resonance image (MRI) report of 
the veteran's back reflects severe degenerative changes with 
minimal spondylolisthesis at L4-5.

Also added to the record is a January 2001 Statement of 
Attending Physician signed by M.E.T., M.D., indicating that 
the veteran had back pain and bilateral leg pain and muscle 
spasm, secondary to an injury in the military, secondary to a 
fall in 1952.

A May 2002 VA orthopedic examination report indicates that 
the examiner reviewed the veteran's medical records.  
According to the examination report, the veteran said he fell 
in service while overseas in Korea, was treated with 
medication, and that his back was "never right" after this 
episode.  The examiner noted that the veteran's service 
medical records reflected no evidence of treatment for low 
back pain but included numerous references to recurrent 
problems with otitis and other problems.  The veteran also 
reported that in 1969 he experienced a work-related injury 
and underwent back surgery in 1970.  It was noted that 
medical reports dated in 1970 to 1971 do not reflect mention 
of chronic ongoing back problems prior to the job injury.  
Upon examination, the clinical impression was history of 
lumbosacral strain and history of an-on-the-job injury with 
lumbar radiculopathy, status post surgery, with residual 
spinal stenosis.  In the VA orthopedic examiner's opinion, 
the medical records reviewed did not support an ongoing 
chronic medical problem due to lumbosacral strain in service.  
The VA examiner further opined that the weight of evidence 
supported a direct relationship between the on-the-job injury 
in 1969 and subsequent surgery, and current complaints of 
lumbar spine pain and spinal stenosis.

Also added to the record is a November 2002 private surgical 
report that indicates the veteran underwent a total 
decompressive laminectomy of L3, L4, and L5.  Medical records 
dated through March 2003 indicate that, when seen in February 
2003, the veteran seemed to be recuperating well from that 
surgery.  

As noted above, the veteran has asserted that he has 
lumbosacral strain and postoperative residuals of an HNP, and 
that the disorder had its origin during his period of active 
service.  His service medical records, however, are entirely 
negative for any reference to complaints of, or treatment 
for, a back disorder. 

The evidence received since the April 1999 RO decision 
consists of VA and non-VA private medical record records and 
examination reports, and the veteran's written statements.  
The more recent medical records and the veteran's statements, 
including Dr. M.E.T.'s January 2001 statement, indicate that 
the veteran injured his back in service and that his current 
back disorder may have had its onset in service.  That 
evidence is new, and does bear directly on the question of 
whether the veteran has lumbosacral strain and post-operative 
residuals of a HNP related to active military service.  In 
the Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin, and thus 
does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the veteran's claim of entitlement to service 
connection for residuals of a back injury (now claimed as 
lumbosacral strain, post-operative residuals of a HNP).

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for lumbosacral 
strain, post-operative residuals of a HNP, and will issue a 
final decision once that development is complete, if the case 
is ultimately returned to the Board. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for lumbosacral strain, 
post-operative residuals of a herniated nucleus pulposus, is 
reopened, and the appeal is, to that extent, granted.


REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100-
5103A, 5106-7.  VA has published regulations implementing 
many of the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The veteran seeks service connection for lumbosacral strain, 
post-operative residuals of a herniated nucleus pulposus.  In 
a written statement received in May 1998, the veteran made a 
vague reference to receiving medical treatment for his back 
at a VA medical facility in New Orleans, Louisiana, but did 
not provide specific dates of treatment.  In a March 2004 
written statement received at the Board in April 2004, the 
veteran said "I did have treatment in the service for my 
back.  I had surgery in Birmingham, AL at Hillman Hospital 
which is now University Hospital."  However, the veteran did 
not provide the specific dates of his medical treatment.  In 
the interest of due process, the Board is of the opinion that 
the veteran should be provided with the opportunity to 
provide the specifics of his alleged in-service and VA 
treatment for a back disorder, and that efforts should be 
made to try and obtain these medical records prior to the 
Board's consideration of the veteran's claim.

The RO should advise the veteran that it will be in his best 
interest to provide as much information as he can regarding 
his alleged in-service and VA treatment in New Orleans for a 
back disorder.  As the Court has held, "[t]he duty to assist 
in the development and adjudication of a claim is not a one-
way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Furthermore, also April 2004, Board received evidence 
directly from the veteran without a waiver of RO review, 
which he said was "in support of his claim".  

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should contact the veteran and request 
that he provide the specific dates (or at least 
months/years(s)) of his treatment at Hillman 
Hospital (now called University Hospital) in 
Birmingham, Alabama, and the VA medical 
facility in New Orleans, Louisiana, and 
information regarding any back disorder(s) for 
which he was treated at each medical facility.

2.	Then, the RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which to 
submit any evidence or information.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
lumbosacral strain, post-operative residuals of 
a herniated nucleus pulposus.  If the benefits 
sought on appeal remain denied, the veteran and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the March 2004 SSOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



